Citation Nr: 1335113	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  09-33 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a food allergy to eggs.

3.  Entitlement to an initial compensable disability rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from July 1999 to October 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.  The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.

In October 2010, the Board remanded the issues on appeal in order to schedule the Veteran for a videoconference Board hearing.  As will be explained below, the Veteran requested postponement of the first scheduled hearing, and did not appear for the second scheduled hearing.  After satisfactory completion of the ordered development, the case returns to the Board for review.  


FINDINGS OF FACT

1.  During service, the Veteran was treated for left knee lateral collateral ligament (LCL) strain/sprain and cellulitis. 

2.  Current left knee pain has not been attributed to an underlying pathology.  

3.  The Veteran does not have a current left knee disability.

4.  During service, the Veteran reported a food allergy to eggs.

5.  Current allergy testing for egg whites and egg yolks was negative.  

6.  The Veteran does not have a food allergy to eggs.  

6.  Throughout the rating period, the Veteran's hemorrhoids have been manifested by two episodes of hemorrhoids with pain, swelling, and mild bleeding each lasting from a few days to two weeks during an approximate one-year period and resolving without treatment, and a small, external hemorrhoid that was not reducible, without thrombosis or redundant tissue.  


CONCLUSIONS OF LAW

1.  The criteria for service connection of a left knee disorder are not met.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection of a food allergy to eggs are not met.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.380 (2013).

3.  The criteria for an initial compensable rating for hemorrhoids are not met or approximated for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.114, DC 7336 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In October 2008 and November 2008 notice letters sent prior to the initial denial of the claims for service connection, the RO apprised the Veteran of the information and evidence necessary to substantiate the claims, which information and evidence that he was to provide, and which information and evidence that VA would attempt to obtain on his behalf.  The RO also explained how VA determined the disability rating and the effective date once service connection has been established, which satisfied Dingess notice requirements.  These notice letters fully satisfied VCAA notice requirements with respect to the service connection claims.    

Regarding the initial rating appeal for hemorrhoids, the Veteran is challenging the initial disability rating assigned following the grant of service connection for hemorrhoids in the February 2009 rating decision.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. 
§ 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the original claims for service connection, is needed under the VCAA.  In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the RO afforded the Veteran with VA medical examinations.  Collectively, the medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the issues decided herein.  The medical examiners took a thorough history of the disabilities from the Veteran, including history of onset, diagnosis, report of symptomatology, other limitations, and treatment.  The medical examiners had adequate facts and data regarding the history and condition of the disabilities.  See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  The medical examiners also considered the Veteran's subjective complaints as it related to current symptomatology and its effects on his daily life and performed a thorough physical evaluation of the Veteran, to include x-rays and allergy testing.  

In the August 2013 Appellant's Brief, the representative noted that the Veteran's last examination was in April 2008 and asked that another VA medical examination be provided if the Board was unable to grant the claims; however, the representative has not alleged, and the evidence does not show, that there has been any worsening of the Veteran's disabilities since the last VA medical examination.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (mere passage of time is not basis for requiring new examination).  For these reasons, the Board finds that the collective medical examination reports are adequate for deciding the claims, and there is no need for further medical examination.

The Veteran's complete service treatment records, as well as post-service treatment records adequately identified as relevant to the appeal, have been obtained and are associated with the record.  There are no pertinent treatment records found in the Veteran's Virtual VA folder.  The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained. 

In October 2010, the Board remanded the issues on appeal for transfer of the Veteran's claims file to the San Diego RO and to schedule the Veteran for a videoconference Board hearing.  In January 2011, the RO notified the Veteran that a videoconference Board hearing had been scheduled in March 2011; however, the Veteran responded that he was working overseas in Kuwait and would be unable to attend the hearing.  He asked that the hearing be rescheduled after his return in November 2011.  In January 2012, the RO notified the Veteran of a Board hearing scheduled in February 2012 at the San Diego RO.  The Veteran did not appear for the scheduled Board hearing or request postponement of the hearing.  In consideration of the foregoing, the Board finds that the Veteran's request for a Board hearing is withdrawn; therefore, there has been substantial compliance with the Board prior remand directive.  38 C.F.R. § 20.704(d) (2013); Stegall v. West, 
11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 9 (2008). 

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 2002).  The Board has thoroughly reviewed all the evidence of record in this case.  The analysis below focuses on the most relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence); see also Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran does not have a current diagnosis of a left knee disorder or a food allergy; therefore, the presumptive service connection provisions under 38 C.F.R. 
§ 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  

Diseases of allergic etiology, including bronchial asthma and urticaria, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380.  

Service Connection Analysis for Left Knee Disorder

The Veteran contends that he suffers from joint pain and arthritis in the left knee as a residual of in-service cellulitis.  See November 2008 VA medical examination report, page 4.  In the alternative, the Veteran alleges that he injured his left knee during service after he jumped out of an airplane and had a bad landing.  He reported that, due to the running and road marches during service, the knee worsened and was now stiff and painful.  See August 2009 VA medical examination report.  The Veteran filed the current service connection claim approximately one month before service separation.   

The Board initially notes that there is evidence of left knee injury during service.  The Veteran's diagnosis and treatment for left knee LCL strain/sprain during service is documented in the service treatment records.  The service treatment records show that, in October 2001 and November 2001, the Veteran was treated for left knee LCL strain and left knee LCL sprain.  Also, although service treatment records only show treatment for cellulitis of the right knee in June 2001, the Veteran is competent to report having had symptoms of cellulitis in the left knee during service, as well as the right knee, and there is no clear indication that the account is not credible.  On the May 2008 service report of medical history, the Veteran checked "Yes" when asked if he had knee trouble and explained that he had had "cellulitis of the knees in Ranger School."  The November 2008 VA medical examiner also reviewed the Veteran's claims folder and found his report of bilateral cellulitis to be credible; therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the cellulitis treated during service affected the left knee.     

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran currently suffers from a left knee disability, to include any residuals of in-service left knee injury or cellulitis.  Indeed, the medical evidence of record, including the VA medical opinions obtained in connection with the appeal, shows that the Veteran does not have a current left knee disability.  At the October 2008 VA medical examination, the VA medical examiner opined that there was no current left knee disability based on the absence of current objective findings on x-ray or on physical examination of the left knee.  The November 2008 VA medical examiner also opined that there was no evidence of a chronic or disabling condition for the left knee after considering the Veteran's history of in-service cellulitis in 2001 treated with antibiotics, report of current left knee symptoms, the results of the physical examination, and searching the medical literature on joint pain and stiffness caused by cellulitis.  In support of the medical opinion, the November 2008 VA medical examiner explained that both the clinical examination and imaging for the left knee were negative, and the results of the literature search for joint pain and stiffness caused by a single episode of cellulitis during service yielded no results.  The November 2008 VA medical examiner also cited the Merck Manual and noted that cellulitis was an acute bacterial infection of the skin and subcutaneous tissue most often caused by streptococci or staphylococci, was treated with antibiotics, and had an excellent prognosis.   

Additionally, after performing a thorough physical examination of the left knee, to include x-ray, the August 2009 VA medical examiner opined that there was insufficient objective clinical evidence to support a diagnosis of a left knee disability, and noted that the left knee pain was of unknown etiology.  The August 2009 VA medical examiner further opined that it was not at least as likely as not that the Veteran's left knee pain was related to service.  In support of the medical opinion, the August 2009 VA medical examiner noted that the service treatment records showed evaluation and treatment of the left knee on two different occasions in 2001 with a diagnosis of left knee LCL strain on both occasions; however, the current examination showed tenderness with palpation in the medial aspect and posterior aspect of the left knee, not anywhere near the LCL.  

The VA medical examiners have the medical training and expertise necessary to render a competent medical diagnosis of a left knee disability, though they did not in fact find a current disability, and had adequate data on which to base the medical opinion that the Veteran does not currently suffer from a left knee disorder.  The VA medical opinions are also consistent with the current VA treatment records, which include the Veteran's complaints of left knee symptoms, but show that the left knee symptoms have not been attributed to an underlying left knee disorder by a competent medical professional.  See, e.g., August 2009 VA treatment record.  For these reasons, the Board finds the above VA medical opinions to be adequate for the purpose of this adjudication. 

While the Veteran has complained of pain and related symptoms associated with the left knee, and he is competent to report any symptoms that come to him through the senses, pain is a symptom and not a diagnosed disability.  The Veteran lacks the requisite medical expertise and medical training to attribute any left knee pain he experiences to a diagnosed disability, including identifying the symptom as a residual of left knee LCL strain or cellulitis.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  A competent medical diagnosis of a left knee disability involves making findings based on history, complaints and symptoms, signs, medical knowledge, and clinical testing results.  Also, although the Veteran has alleged that he has left knee arthritis, arthritis is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person; therefore, the Veteran is not competent to diagnose arthritis.  

For these reasons, the Veteran's lay opinion as to current left knee diagnosis, including the lay assertion that he has left knee arthritis, and on the etiology of the left knee pain, and are of lesser probative value than the medical evidence and medical opinion showing no current left knee disability and that the left knee pain is of unknown etiology.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.

Thus, although the Veteran was treated for left knee LCL strain and cellulitis affecting the left knee during service and has current left knee complaints, the current left knee symptoms have not been diagnosed, and have not been found to be residuals of, or otherwise attributed to, the in-service left knee strain or cellulitis by a competent medical professional.   The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the overall evidence of record shows no diagnosis of the claimed disability, that holding is of no advantage. 

Thus, the weight of the evidence demonstrates that the Veteran does not currently have a left knee disability, to include residuals of an in-service left knee LCL strain or in-service cellulitis.  Therefore, the preponderance of the evidence is against the claim for service connection for a left knee disorder, and the claim must be denied.  In reaching the conclusion, the Board notes that, under the provisions of 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue; however, because the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disorder, that doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection Analysis for Food Allergy

The Veteran contends that he developed a food allergy to eggs during active service.  He seeks service-connected compensation benefits on this basis.  

In this case, the Board initially notes that there are several references to a food allergy to eggs included in the Veteran's service treatment records.  For example, when the Veteran sought medical treatment for gastrointestinal symptoms in February 2001, he reported an allergy to eggs, as well as shellfish.  Also, when the Veteran presented for medical treatment of a rash and urticaria in May 2001, he reported an allergy to eggs and a history of the same symptoms at Fort Braggs occurring six months before.  The service medical provider attributed the symptoms to a food allergy and instructed the Veteran not to eat eggs or egg products.  Also, on the August 2008 service separation report of medical history, the Veteran wrote that he developed a food allergy to eggs while in the Army.   

After review of the lay and medical evidence of record, however, the Board finds that the weight of the evidence is against a finding that the Veteran currently suffers from a food allergy to eggs.  At the November 2008 VA medical examination, the Veteran reported that he developed allergies to eggs in 2001 (i.e., during service).  When the November 2008 VA medical examiner asked the Veteran how he knew he had an allergy to eggs, he responded that he "just [knew]."  He then reported that, when he stopped eating foods with eggs, he would again break out with a rash when he resumed consumption of foods with eggs.  He also reported that his father was allergic to foods.  The November 2008 VA medical examiner noted that the Veteran's food allergy to eggs was self-diagnosed.  

When the Veteran underwent the December 2009 VA medical examination, he reported that, during service, he started consuming more eggs and noticed the onset of pruritic welts on his arms, legs, and sometimes his groin.  The Veteran told the December 2009 VA medical examiner that, through the process of elimination, he determined that the welts were related to eating eggs.  The Veteran admitted that he never underwent any type of skin or allergy testing; therefore, as part of the December 2009 VA medical examination, the Veteran underwent allergy skin testing in January 2010.  The allergy testing was negative for egg white or egg yolk.  Based on the allergy test results, the December 2009 VA medical examiner opined that there was insufficient evidence to warrant a diagnosis of egg or egg yolk allergy.  

Although the Veteran's VA treatment records include several references to an egg allergy, the notations are based on the Veteran's reported history and are not shown to be based on objective allergy testing.  As stated above, the Veteran admitted at the December 2009 VA medical examination that he had never had any type of skin or allergy testing and had self-diagnosed the claimed food allergy to eggs.  For these reasons, the Board finds the December 2009 VA medical examination report showing insufficient evidence of a food allergy to eggs and the January 2010 allergy test, which was negative for egg white or egg yolk, to be of greater probative value than the VA treatment records and service treatment records with references to a food allergy to eggs.  

Thus, the weight of the evidence demonstrates that the Veteran does not currently have a food allergy to eggs.  Also, the Veteran does not report, and the evidence does not show, current symptoms of rash or urticaria.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich 104 F. 3d at 1328.  In the absence of evidence of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 141.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, 21 Vet. App. at 319.  However, where, as here, the overall evidence of record fails to support a diagnosis of the claimed disability, that holding is of no advantage.  

Therefore, the preponderance of the evidence is against the claim for service connection, and the claim must be denied.  In reaching the conclusion, the Board notes that, under the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue; however, because the preponderance of the evidence is against the Veteran's claim for service connection for a food allergy to eggs, that doctrine is not applicable.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


Disability Rating Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In a claim for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability Rating Analysis for Hemorrhoids

For the entire rating period, the Veteran has been rated at 0 percent for hemorrhoids pursuant to 38 C.F.R. § 4.114, DC 7336 (external or internal hemorrhoids).  The Veteran contends that he is entitled to a compensable rating on the basis that he has episodic bleeding, which evidences frequent recurrences, warranting an initial rating in excess of 0 percent.  See September 2013 Appellant's Brief.  

Under DC 7336, a noncompensable rating is warranted for mild or moderate external or internal hemorrhoids.  A 10 percent rating is warranted for large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted when there are hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  See 38 C.F.R. § 4.114, DC 7336.  

After a review of the lay and medical evidence of record, the Board finds that the evidence is against a finding that the disability picture for hemorrhoids more closely approximates the criteria for a compensable rating under DC 7336.  At the October 2008 VA medical examination, the Veteran reported that he had one hemorrhoid that prolapsed and bled occasionally.  He reported that he could push it back but the hemorrhoid bled and popped out during flares and was painful.  The Veteran also explained that he could hardly sit because it was very uncomfortable at those times.  He reported that the hemorrhoid lasted for a few days and then resolved on its own.  The Veteran denied use of preparation H or any type of suppositories to decrease the inflammation, and stated that he was not currently having any trouble with hemorrhoids and had not had any bleeding for several months.  Physical examination showed no fissures, hemorrhoids, fistulas, or lesions in the perineal area, and the rectal wall was smooth with no tenderness or masses palpable.  The VA medical examiner noted that the hemorrhoids showed no current active condition.  

Thus, according to the Veteran's competent and credible account of hemorrhoid symptoms at the October 2008 VA medical examination, the hemorrhoids are manifested by occasional bleeding and pain during flares, and resolve within a few days without treatment.  The Veteran specifically denied having had any current trouble with hemorrhoids and stated that he had had no bleeding from hemorrhoids for several months.  No hemorrhoids were shown on examination, and the October 2008 VA medical examiner noted that there was no current active condition.  In consideration of the foregoing, the Board finds that the October 2008 VA medical examination report depicts a disability picture for hemorrhoids that is commensurate with a finding of mild to moderate hemorrhoids, and weighs against finding that a compensable rating under DC 7336 is warranted.  

The December 2009 VA medical examination report similarly weighs against finding that a compensable rating for hemorrhoids is warranted under DC 7336.  At the December 2009 VA examination, the Veteran reported that he had not sought medical evaluation or treatment for hemorrhoids since the October 2008 VA medical examination.  He reported that he had experienced two episodes of hemorrhoids since the October 2008 VA medical examination, and described symptoms of pain, swelling and mild bleeding.  The Veteran reported that he did not treat the hemorrhoids, which resolved within a couple of weeks.  He denied rectal prolapse and fecal incontinence, and stated that he had no functional limitations.  During the rectal examination, the December 2009 VA medical examiner noted that there was no evidence of fecal leakage, fissures, prolapsed or rectal bleeding.  The December 2009 VA medical examiner noted that there was a small external hemorrhoid that was not reducible; however, there was no evidence of redundant tissue or thrombosed hemorrhoids.  

Thus, the December 2009 VA medical examination report shows only two episodes of hemorrhoids manifested by pain, swelling, and mild bleeding each lasting approximately two weeks during an approximate one-year period and resolving without treatment, the evidence weighs against finding that hemorrhoids were manifested by frequent recurrences.   Also, while the Veteran demonstrated an external hemorrhoid that was not reducible, the December 2009 VA medical examiner specifically described the hemorrhoid as "small" and noted that there was no evidence of thrombosis or redundant tissue.  In consideration of the foregoing, the Board finds that the December 2009 VA medical examination report also depicts a disability picture for hemorrhoids that is commensurate with a finding of mild to moderate hemorrhoids, and weighs against finding that a compensable rating under DC 7336 is warranted. 

The Board has considered the Veteran's August 2009 statement, which accompanied the VA Form 9, wherein he asserted that he was entitled to a 10 percent rating for hemorrhoids.  In the statement, the Veteran wrote that he had been evaluated for hemorrhoids during service at Fort Leonard Wood in Missouri, and was told that his case was bad enough to warrant surgery; however, he had declined to undergo surgery in order to attend an Assistant Special Agent Course.  He also noted that the hemorrhoid inflammation eventually resolved after two weeks of using preparation H.  He further wrote that the hemorrhoid problem was not reflected in the service treatment records because he was being seen for another condition at the time, and the physician offered to examine him for that condition at the same time.  He reported that he was again treated for hemorrhoids in August 2008 (i.e., during service).    

The Board notes, however, that the Veteran's assertion that surgery was recommended for hemorrhoids during service is not consistent with the service treatment records, to include the Veteran's own statements.  The service treatment records show treatment for hemorrhoids in August 2008, and the recommended treatment for hemorrhoids at that time consisted of Fibercon daily and hydrocortisone.  There was no report or notation of a prior recommendation for hemorrhoid surgery.  The service medical provider noted that the Veteran received a 10-minute counseling on hemorrhoids, to include prevention and cause, treatment to include banding and surgery as needed, and the use of fiber and exercise to prevent occurrence.  The service medical provider gave general medical information regarding the hemorrhoid condition and did not recommend hemorrhoid surgery to the Veteran due to the severity of the hemorrhoid condition.  

Also, on the August 2008 service separation report of medical history completed later that month, the Veteran checked "Yes" when asked if he then had or ever had had rectal disease, hemorrhoids, or blood from the rectum and explained that he developed "a hemorrhoid" during service, without mention of having been advised to have surgery due to the severity of the hemorrhoids.  In fact, the Veteran specifically checked "No" when asked whether he had ever had or had ever been advised to have any operation or surgery.  

When weighing the evidence for and against finding that the Veteran's contention that surgery was recommended for the hemorrhoids, the Board finds the service treatment records, to include the Veteran's statements, to be more credible and of greater probative value because it is likely that a recommendation for hemorrhoid surgery would have been recorded by a service medical provider when treating the Veteran during service if it had been a severe condition as the Veteran now contends.  The Board also finds it likely that that the Veteran would have noted that he had been advised to have hemorrhoid surgery on the August 2008 service separation report of medical history.  Thus, the fact that there was no recommendation of hemorrhoid surgery noted at the time of the August 2008 treatment or mention of a prior recommendation for hemorrhoid surgery, and the Veteran specifically denied having been advised to have any surgery during service when completing the service separation report of medical history, weighs against the credibility of his  August 2009 statement alleging that he was advised to have hemorrhoid surgery due to the severity of the condition during service; therefore, the Board finds that it is of no probative value.   

Thus, in summary, the evidence relevant to the rating period shows that the Veteran's hemorrhoid disability has been manifested by two episodes of hemorrhoids with pain, swelling, and mild bleeding each lasting from a few days to two weeks during an approximate one-year period and resolving without treatment, and a small, external hemorrhoid that was not reducible, without thrombosis or redundant tissue.  Although the Veteran has asserted that the episodic occurrences of hemorrhoids amounts to frequent recurrences, the Board does not find that the frequency described by the Veteran (i.e., approximately two episodes of hemorrhoid during a year that resolved without treatment and with several months of no active symptoms) more closely approximates the symptom of frequent occurrence contemplated by the 10 percent schedular rating under DC 7336.  Also, although there was an irreducible external hemorrhoid demonstrated at the December 2009 VA medical examination, it was not large or thrombotic, and showed no excessive redundant tissue.  The Veteran's bleeding is not shown to be persistent and he does not have secondary anemia, or fissures.  The VA treatment records relevant to the rating period do not show that the hemorrhoid disability is worse than reflected in the collective VA medical examination reports; therefore, the Board finds that the criteria for a compensable schedular rating under DC 7336 is not met or approximated for the entire rating period.  

The Board has considered whether the initial rating appeal for the hemorrhoids warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  The schedular criteria for rating hemorrhoids reasonably describe all symptoms and functional impairment associated with the disability.  The Veteran's hemorrhoids have been manifested by two episodes of hemorrhoids with pain, swelling, and mild bleeding each lasting from a few days to two weeks during an approximate one-year period and resolving without treatment, and a small, external hemorrhoid that was not reducible, without thrombosis or redundant tissue.  The 0 percent schedular rating under DC 7336 contemplates hemorrhoid symptomatology and resulting functional impairment commensurate with mild or moderate hemorrhoids.  The schedular criteria under Diagnostic Code 7336 does not delineate the symptomatology for the 0 percent rating for mild or moderate hemorrhoids and, instead, more generally considers the overall disability picture, without limitation of factors for consideration; however, the criteria for a compensable rating provides guidance in that, if the Veteran's hemorrhoids are not shown to be severe enough to approximate the criteria for a 10 percent or 20 percent schedular rating, it is reasonable to conclude that the hemorrhoids more closely approximate schedular criteria for a 0 percent rating under DC 7336.  

As explained above, the hemorrhoids do not meet or approximate the criteria for a compensable rating and, in fact, show that the hemorrhoids are of a lesser severity than the symptoms and functional impairment contemplated in a compensable schedular rating.  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria for the current rating, that the Veteran's hemorrhoids symptoms and related functional impairment are fully contemplated in the current 0 percent schedular rating; therefore, because the schedular rating criteria are adequate to rate the Veteran's service-connected hemorrhoids, no extraschedular referral is warranted in this case.  


TDIU Consideration

Moreover, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been raised by the Veteran or the record in this case.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  Neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities.  In the latest correspondence from the Veteran (i.e., the January 2011 letter), he wrote that he was working overseas in Kuwait as a contractor for the Air Force.  Therefore, the issue of TDIU is not raised, and is not part of the initial rating appeal.        


ORDER

Service connection for a left knee disorder is denied.

Service connection for a food allergy to eggs is denied.

An initial compensable disability rating for hemorrhoids is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


